Title: From George Washington to Timothy Pickering, 11 August 1799
From: Washington, George
To: Pickering, Timothy



PrivateDear Sir,
Mount Vernon Augt 11th 1799

A day or two after my last letter to you was sent to the Post Office, I received your obliging favor of the 2d instant.
The embarrassments occasioned by the late appointment of Envoys, begin now to shew themselves; and must place the Government—whether it advances towards or retreats from the object, for which they were appointed, in a delicate situation. Of the two evils, the least, no doubt will be chosen. Neither, can be pleasant in its operation.
The advantage taken of a confidential trust, and Monopoly of Coffee by our Agent in St Domingo—is spoken of in severe terms by friends, as well as the enemies of our Government. With very great esteem & regard I am—Dear Sir Your Obedt Hble Servt

Go: Washington

